Citation Nr: 0817678	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling, 
prior to May 25, 2007.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 40 percent disabling, from 
May 25, 2007.

3.  Entitlement to an increased rating for residuals of 
fracture of right tibia and fibula with right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.

On October 31, 2002, the veteran filed new claims for 
increased ratings for his low back pain and status post-
operative fracture of right tibia and fibula.  This matter 
has come before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Pittsburgh, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO: (1) denied an 
increased rating for low back pain and continued the 10 
percent rating for that disability; and (2) denied an 
increased rating for status post-operative fracture of right 
tibia and fibula and continued the 10 percent rating for that 
disability.  The veteran has perfected his appeal with regard 
to both issues.

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 2003.  A transcript of that hearing is 
associated with the claims file.

In May 2006, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
development.

In a September 2007 rating decision, the AMC re-characterized 
the veteran's lumbar spine disability (as degenerative joint 
disease of the lumbosacral spine at L2-L3 and L3-L4 with 
spinal canal stenosis at L3-L4), and granted an increased 
rating from 10 percent to 40 percent, effective May 25, 2007 
(the date of a VA medical examination that substantiated the 
increase).  Because this rating award represents a partial 
grant of the benefit sought on appeal, and because the RO did 
not assign the maximum disability rating possible, the appeal 
for an increased evaluation for the lumbar spine disability 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

By the same rating decision of September 2007, the RO 
effectively established service connection for peripheral 
neuropathy of the right lower extremity, rated at 10 percent 
disabling, with an effective date of May 25, 2007.  In 
December 2007, the RO sent the veteran notice of this 
decision and of his appellate rights.  The record indicates 
that the veteran has not initiated an appeal of this 
determination, and thus this issue is not a part of the 
current appeal.


FINDINGS OF FACT

1.  For the period prior to May 25, 2007, the veteran's 
lumbar spine disability is characterized by mild degenerative 
disc disease and is manifested by chronic low back pain and 
forward flexion that ranges between 60 and 80 degrees, with 
no evidence of trigger points, spasms or spinal stenosis of 
the lumbar spine, and is not productive of more than mild 
impairment.

2.  From May 25, 2007, the veteran's lumbar spine disability 
is characterized by mild degenerative joint disease at L2-L3, 
L3-L4 level and moderate spinal canal stenosis at L3-L4, and 
is manifested by chronic low back pain with limitation of 
forward flexion to 30 degrees or less, with no evidence of 
spasm or incapacitating episodes in the past 12 month, and is 
not productive of more than severe impairment.

3.  The veteran's residuals of fracture of right tibia and 
fibula with right ankle disability are manifested by pain and 
moderate limitation of motion of the right ankle.





CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 10 percent for a lumbar spine disability, for the time 
period prior to May 25, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5292, 5293, 5295 
(2003); DCs 5235-5243 (2007).

2.  The schedular criteria for an increased rating in excess 
of 40 percent for a lumbar spine disability, for the time 
period beginning on May 25, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 
5295 (2003); DCs 5235-5243 (2007).

3.  The schedular criteria for an increased rating in excess 
of 10 percent for residuals of fracture of right tibia and 
fibula with right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This fourth "element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2002, prior to the 
adjudication of his increased rating claims in the April 2003 
rating decision at issue.  Additional VCAA letters were sent 
to the veteran in June 2006 and March 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the April 2003 letter 
advised the veteran to "send us the evidence we need as soon 
as possible" and stated that it was his responsibility to 
support his claims with appropriate evidence; and the June 
2006 and March 2007 letters advised the veteran of the 
following: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in originals).  
These statements satisfied the fourth "element" of the notice 
requirement, in that they informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
June 2006, March 2007, and December 2007, including as it 
relates to the downstream disability rating and effective 
date elements of his claims.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present appeal, the Board acknowledges that the three 
VCAA letters failed to satisfy all of the elements required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
veteran was not prejudiced in this instance, as the June 2006 
and March 2007 letters did provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
VA to obtain) to support his claims for increased 
compensation.  In addition, the August 2003 Statement of the 
Case provided the veteran with the specific rating criteria 
for his disabilities and explained how the relevant 
diagnostic codes would be applied.  In February 2004 and 
September 2007, a Supplemental Statement of the Case 
subsequently readjudicated the appeal, thereby rendering any 
pre-adjudicatory notice errors to be non-prejudicial.  All of 
these factors combine demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claims.

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  In 
his October 2002 claim, the veteran asserted that he had 
constant pain, that he had been unable to work for almost 6 
months, and that he was taking pain medication four times 
daily, thereby describing the effect that the perceived 
worsening of his disabilities has on his employment and daily 
life.  In his June 2003 Notice of Disagreement, the veteran 
reported that he had been receiving treatment for his 
disabilities twice per week at a VA Medical Center and that 
he was recently issued a TENs unit from that facility.  In an 
October 2003 statement, the veteran reiterated that he had 
chronic back pain and had been unable to work for several 
years; he wore a back brace and a TENs unit for pain; he wore 
an ankle brace due to swelling; and he had been receiving 
steroid injections in his lower back every two weeks from a 
VA Medical Center.  On his November 2003 VA Form 9, the 
veteran wrote that his back condition caused him constant 
pain on a daily basis, with the TENs unit and medication 
providing minimal relief; with regard to his right tibia and 
fibula and right ankle disability, he wrote that he wore a 
brace to support the instability and was in constant pain 
daily.  At his November 2003 RO hearing, the veteran 
described the effects of his disabilities on his employment 
capacity and his daily activities.  In addition, in the April 
2006 Appellant's Brief and the April 2008 Appellant's Post-
Remand Brief, the veteran's representative reiterated the 
criteria for the relevant diagnostic codes and explained how 
disability evaluations are determined in accordance with such 
criteria.  Based on this evidence, the Board is satisfied 
that the veteran had actual knowledge of what was necessary 
to substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).






Entitlement to an increased disability rating for low back 
disability.

Specific rating criteria

The veteran's lumbar spine disability has been rated under 
Diagnostic Code 5003, the former Diagnostic Code 5295 
(effective prior to September 26, 2003), and under the 
revised Diagnostic Code 5237 (effective from September 26, 
2003), as 10 percent disabling prior to March 25, 2007, and 
as 40 percent disabling from March 25, 2007.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome, prior to 
the date on which the instant claim was filed.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for rating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's lumbar spine disability.  The General Counsel 
for VA has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for the periods 
from and after the effective date of the regulatory change.  
However, the veteran does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2003 & 2007); see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
(2003 & 2007).  Note 1 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Under former DC 5292, in effect prior to September 26, 2003, 
for limitation of motion of the lumbar spine, a 10 percent 
evaluation requires slight limitation of motion, a 20 percent 
evaluation requires moderate limitation of motion, and a 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2003).

Under the revised criteria, effective September 23, 2002, 
IVDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4,71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2007) (same 
effect)

Note 1 provides that, for the purposes of evaluations under 
DC 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, [Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2003 & 2007) (same effect)].

Note 2 provides that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under former DC 5295, in effect prior to September 26, 2003, 
lumbosacral strain is rated as 10 percent disabling when 
there is characteristic pain on motion and as 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2007).

Analysis

Entitlement to a disability rating in excess of 10 percent 
for lumbar spine disability for the time period prior to May 
25, 2007.

After a review of the medical evidence, the Board finds that 
the veteran's lumbar spine disability does not warrant an 
evaluation in excess of 10 percent for the time period prior 
to May 25, 2007.  The pertinent medical evidence consists of 
VA treatment records dated from June 2002 to April 2006 and a 
VA joints examination report from August 2003.

According to a June 2002 VA treatment note, the veteran 
walked without aid and his gait was steady.

According to a September 2002 VA treatment note, the veteran 
suffered chronic back pain manifested as a dull ache with 
steady frequency.

In April 2003, the veteran was evaluated by the VA due to his 
low back pain.  The results of this evaluation showed that 
the veteran had no bowel or bladder symptoms, he could walk 
on his heels and toes, he manifested normal sacroiliac joint 
motion, there was no trigger point or spasm, and there was no 
atrophy in his lower extremities.  Range of motion for his 
lower back measured 80 degrees of flexion, 30 degrees of 
extension, lateral bending bilaterally, and normal rotation 
bilaterally.

VA x-rays of the thoracic spine from May 2003 showed no 
fracture or misalignment, with normal vertebral bodies and 
invertebral disc spaces.  
According to May 2003 VA treatment notes, the veteran 
ambulated independently using no assistive devices, utilized 
a TENs unit and physical therapy for pain relief in his lower 
back, manifested no spinal stenosis or herniated disc, 
remained active in his daily life, and experienced no changes 
in bowel or bladder habits.

According to a July 2003 VA treatment note, the veteran 
experienced no bowel or bladder symptoms, his gait was within 
normal limits, and he showed no spasms.  Range of motion for 
his thoracic spine measured 80 degrees of flexion, 25 degrees 
of extension, and lateral bending bilaterally with fair 
motion.

At his August 2003 VA joint examination, the veteran 
complained of chronic, constant low back pain, with 
occasional significant flare-ups.  He had no bowel or bladder 
complaints.  Range of motion for his lower back measured 60 
degrees of forward flexion (out of potentially 80 degrees, as 
secondary to his obesity) and 50 degrees of extension, with 
more pain at the extremes of range of motion.  The veteran 
had not had any incapacitating episodes that would require 
him to remain on bed rest and had never been prescribed bed 
rest.  In fact, he said that he got flare-ups as often as 
every hour in his back, but getting up and changing position 
actually helped to relieve such episodes.  General inspection 
of his spine revealed no evidence of scoliosis.  X-rays 
revealed mild degenerative disc disease at the L3-4 
intervertebral space but showed no evidence of fracture, 
subluxation, or dislocation of the lumbar spine.

According to a February 2004 VA treatment note, the veteran's 
gait was slow and steady and he continued to experience 
chronic back pain.

According to an October 2005 VA treatment note, the veteran's 
gait was slow and steady and he continued to experience 
chronic back pain.

According to an April 2006 VA treatment note, the veteran's 
gait was steady, and he was walking one to two miles as 
tolerated for exercise.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's lumbar 
spine disability is not warranted for the time period prior 
to May 25, 2007, under former DCs 5292 and 5295, due to the 
medical evidence showing forward flexion that ranges between 
60 and 80 degrees and no signs of trigger points, spasms or 
spinal stenosis of the lumbar spine, despite the veteran's 
complaints of low back pain.

Under the revised criteria of DC 5293 (effective September 
23, 2002) and under the criteria renumbered as DC 5243 
(effective September 26, 2003), an evaluation in excess of 10 
percent will be warranted for IVDS that manifests in 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002); 38 C.F.R. § 4.71a, DCs 5243 
(2007).  The medical evidence above shows that the veteran's 
condition did not manifest in any incapacitating episodes 
prior to May 25, 2007.

Finally, under the revised criteria, effective September 26, 
2003, the general rating formula for diseases and injuries of 
the spine provides that, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, an evaluation in excess of 
10 percent will apply if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, if 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).  As noted above, the range of motion 
studies conducted by VA in April 2003, July 2003, and August 
2003 will not support a higher evaluation under this 
criteria, nor is there evidence of muscle spasm or guarding 
that was severe enough to result in an abnormal gait or 
abnormal spinal contour prior to May 25, 2007.

With regard to Note (1) of 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007), the Board acknowledges the veteran's complaints of 
radicular symptoms (consisting of pain, numbness, a pinprick 
feeling, and burning in his left lower extremity) during an 
August 2003 VA examination of his peripheral nerves.  
Although the VA examiner stated that these symptoms were most 
likely than not related to the veteran's lumbosacral disease, 
further testing revealed no underlying neurological 
abnormalities.  Specifically, motor examination revealed 
normal strength in the lower extremities; there was no 
pronator drift; fine motor movements were intact bilaterally; 
sensation was intact to pinprick and proprioception 
throughout; reflexes were symmetric throughout, including in 
the lower extremities; gait was normal; straight and reverse 
leg raising were normal; and there was full range of motion 
in all joints tested in the lower extremities without any 
elicited pain.  Based on this evidence, the Board finds that 
the veteran had no neurological abnormalities prior to May 
25, 2007 that should be rated separately under Note (1) of 
the new rating criteria.  See 38 C.F.R. § 4.71a, DCs 5235-
5243 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's low 
back disability (prior to May 25, 2007) based on functional 
loss due to pain, weakness, and flare-ups.  While recognizing 
that the veteran had complaints of pain and flare-ups, the 
clinical findings of record do not reflect impairment that 
warranted a higher rating prior to May 25, 2007.  Although 
the August 2003 VA examiner (during the veteran's joints 
examination) acknowledged that the veteran experienced more 
pain at the extremes of range of motion, the veteran's pain 
was indicated to be essentially constant with some increase 
on flare-ups.  No specific evidence of any additional 
limitation of motion or functional impairment during flare-
ups was indicated.  As such, evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the August 2003 VA joints examination or in the VA 
medical evidence of record prior to May 25, 2007 has not been 
presented.  After a thorough review of the veteran's claims 
file, the Board concludes that the 10 percent rating assigned 
adequately compensates the veteran for his lumbar spine 
disability for the time period prior to May 25, 2007.  See 
Deluca, supra.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted for that time period.  See also 
38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for low back disability is not warranted for the time 
period prior to May 25, 2007.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is denied 
to that extent.

Entitlement to a disability rating in excess of 40 percent 
for lumbar spine disability for the time period beginning on 
May 25, 2007.

After a review of the medical evidence, the Board finds that 
the veteran's lumbar spine disability does not warrant an 
evaluation in excess of 40 percent for the time period 
beginning on May 25, 2007.  The pertinent medical evidence 
consists of a VA spine examination report from May 25, 2007.

At his May 25, 2007 VA spine examination, the veteran 
complained of chronic low back pain.  He had no bowel or 
bladder dysfunction complaints.  The veteran reported that he 
independently performed activities of daily living, but had 
more low back pain with prolonged standing or walking 
activity.  He also reported that he walked one to two miles 
as tolerated for exercise.  Range of motion for his lumbar 
spine measured 30 degrees of forward flexion, 20 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotational movements bilaterally.  It was noted 
that flexing to his right aggravated his low back pain at 30 
degrees.  With repeated active range of motion, he had a 
flare-up of pain at 20 degrees of forward flexion and also at 
right lateral flexion at 20 degrees through 30 degrees.  In 
addition, he had a tender trigger point in the right lower 
lumbar area during the examination.  There were no spasms on 
active range of motion, and sciatic notch was nontender.  The 
veteran had not had any incapacitating episodes in the last 
12 months due to chronic low back pain.  His gait was slow 
yet steady and favored the right foot and ankle.  The veteran 
was diagnosed with mild degenerative joint disease of the 
lumbosacral spine (L2-L3, L3-L4 level) and moderate spinal 
canal stenosis (L3-L4 level).  No new x-rays were performed.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's lumbar 
spine disability is not warranted for the time period 
beginning on May 25, 2007.

Under former DCs 5292 and 5295, in effect prior to September 
26, 2003, 40 percent is the maximum evaluation that may be 
assigned.  38 C.F.R. § 4.71a, DC 5292 (2003).  Therefore, an 
increased evaluation under either diagnostic code is not 
warranted.

Under the revised criteria of DC 5293 (effective September 
23, 2002) and under criteria renumbered as DC 5243 (effective 
September 26, 2003), a maximum 60 percent rating will be 
assigned for IVDS that manifests in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (September 23, 2002); 
38 C.F.R. § 4.71a, DCs 5243 (2007).  In this case, the 
medical evidence above shows that the veteran's condition has 
not manifested in any incapacitating episodes.

Finally, under the revised criteria, effective September 26, 
2003, the general rating formula for diseases and injuries of 
the spine provides that, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, an evaluation in excess of 
40 percent will apply if there is unfavorable ankylosis of 
the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  
At his VA examination on May 25, 2007, no ankylosis was 
diagnosed.  Therefore, an increased evaluation under this 
criteria is not supported.

With regard to Note (1) of 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007), the Board acknowledges the veteran's complaints of 
numbness in his legs at his May 25, 2007 VA examination.  
Four days later, on May 29, 2007, a VA neurological 
examination was conducted.  The veteran was diagnosed with L4 
neuropathy of his right lower extremity.  Accordingly, this 
neurological impairment was rated separately by the AMC in 
its September 2007 rating decision.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's low 
back disability (from May 25, 2007) based on functional loss 
due to pain, weakness, and flare-ups.  While recognizing that 
the veteran has complaints of pain and flare-ups, the 
clinical findings of record do not reflect impairment that 
warrants a higher rating from May 25, 2007.  Specifically, 
although the May 25, 2007 VA examiner (during the veteran's 
spine examination) acknowledged that, with repeated active 
range of motion, the veteran had a flare-up of pain at 20 
degrees of forward flexion and also at right lateral flexion 
at 20 degrees through 30 degrees.  In addition, he had a 
tender trigger point in the right lower lumbar area during 
the examination.  However, there were no spasms on active 
range of motion, and sciatic notch was nontender.  The 
veteran's pain was indicated to be essentially constant with 
some increase on flare-ups.  No specific evidence of any 
additional limitation of motion or functional impairment 
during flare-ups was indicated.  In fact, the VA examiner 
stated that, as far as any other additional limits of 
functional ability with repeated use or during flare-ups, he 
could not say in terms of additional loss in degree of range 
of motion.  As such, evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the May 25, 2007 VA spine examination has not been 
presented.  After a thorough review of the veteran's claims 
file, the Board concludes that the 40 percent rating 
currently assigned adequately compensates the veteran for his 
lumbar spine disability for the time period beginning on May 
25, 2007.  See Deluca, supra.  Therefore, the Board holds 
that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 40 
percent for lumbar spine disability is not warranted for the 
time period beginning on May 25, 2007.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied to that extent.

Entitlement to an increased disability rating for residuals 
of fracture of right tibia and fibula with right ankle 
disability.

Specific rating criteria

The veteran's residuals of fracture of right tibia and fibula 
with right ankle disability are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, for limited motion of the ankle.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Under Diagnostic Code 5271, a 10 percent disability rating 
requires moderate limited motion of the ankle.  The next 
higher rating of 20 percent, which is also the maximum 
evaluation available under Diagnostic Code 5271, requires 
marked limited motion of the ankle.

The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's residuals of fracture of right tibia and fibula 
with right ankle disability do not warrant an evaluation in 
excess of 10 percent at any time since the date of claim on 
October 31, 2002.  The pertinent medical evidence consists of 
an August 2003 VA joints examination report and a May 2007 VA 
joints examination report.

At his August 2003 VA joints examination, the veteran 
complained of chronic right ankle pain.  Upon examination, it 
was noted that he had mild chronic swelling of the right 
ankle, but this was symmetric with the left ankle.  Range of 
motion for his right ankle measured 15 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  He was 
nontender to palpation and had no crepitus with range of 
motion.  His anterior drawer test of the right ankle was 
negative.  X-rays were unremarkable for his right ankle and 
showed no evidence of fracture or dislocation of the right 
tibia and fibula.

At his May 2007 VA joints examination, the veteran complained 
of chronic right ankle pain, with the severity depending on 
his activities.  He stated that his right ankle hurt five 
days a week and for hours at a time.  In the past he had used 
an ankle brace, but no longer did so.  Range of motion for 
his right ankle measured 20 degrees of dorsiflexion and 35 
degrees of plantar flexion.  There was no sign of ankylosis 
and no anterior drawer was elicited.  The VA examiner 
explicitly stated that limitation of motion for the right 
ankle was "moderate."  X-rays revealed no evidence of 
fracture, dislocation, or destructive bony lesion of the 
right ankle.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's 
residuals of fracture of right tibia and fibula with right 
ankle disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5271, the evidence must show that the veteran's condition is 
characterized by at least marked limitation of motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  
The medical evidence above does not indicate that the 
veteran's disability is productive of such a condition.  The 
limitation of motion in his right ankle is moderate, but not 
marked.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's 
residuals of fracture of right tibia and fibula with right 
ankle disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complaints of pain and flare-ups, the clinical findings 
of record do not reflect impairment that warrants a higher 
rating at any time since the date of claim on October 31, 
2002.  No specific evidence of any additional limitation of 
motion or functional impairment during flare-ups was 
indicated.  In fact, the May 2007 VA examiner stated that, 
with regard to repeated active range of motion, the veteran 
did have pain flare-up with repeated dorsiflexion and plantar 
flexion, but not at any specific degree in that range of 
motion.  As such, evidence indicating a finding of additional 
functional loss beyond that which is objectively shown in the 
May 2007 VA joints examination has not been presented.  After 
a thorough review of the veteran's claims file, the Board 
concludes that the 10 percent rating assigned adequately 
compensates the veteran for his residuals of fracture of 
right tibia and fibula with right ankle disability.  See 
Deluca, supra.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7 
(2007).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent for 
residuals of fracture of right tibia and fibula with right 
ankle disability at any time since the date of claim on 
October 31, 2002.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the veteran's disability has been no 
more than 10 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for residuals of fracture of right tibia and fibula 
with ankle disability is not warranted at any time since the 
date of claim on October 31, 2002.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is accordingly denied.






ORDER

Entitlement to an increased rating for a lumbar spine 
disability, currently rated at 10 percent disabling, for the 
time period prior to May 25, 2007, is denied.

Entitlement to an increased rating for a lumbar spine 
disability, currently rated at 40 percent disabling, for the 
time period beginning on May 25, 2007, is denied.

Entitlement to an increased rating for residuals of fracture 
of right tibia and fibula with right ankle disability, 
currently rated at 10 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


